449 F.2d 1371
UNITED STATES of America, Plaintiff and Appellee,v.Terry Ernest LEE, Appellant.
No. 26102.
United States Court of Appeals, Ninth Circuit.
November 12, 1971.

Appeal from the United States District Court from the Central District of California; Charles H. Carr, Judge.
Michael Pancer, of Greene & Pancer, Santa Monica, Cal., for appellant.
Robert L. Meyer, U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, BARNES and TRASK, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
We find there was no error in refusing Lee's request to clear the audience from the courtroom while he testified, no error in refusing a continuance and no error in denying the motion for new trial.


3
The mandate will issue now.